Citation Nr: 0523267	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUES

Entitlement to higher initial ratings for the components of 
the residuals of a gunshot wound of the left knee and thigh, 
currently assigned a 10 percent rating for the exit scar, a 
10 percent rating for muscle impairment, and a 10 percent 
rating for the entrance scar, after December 13, 2004, to 
include an initial compensable rating prior to that date.  



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from October 1994 to July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Washington, DC RO.  

The Board remanded the case in September 2003 for further 
development, and the case was returned to the Board in June 
2005.  

While the case was undergoing remand development, a 10 
percent rating was assigned for entry scarring.  The rating 
was made effective December 13, 2004.  As the appeal stems 
from an appeal of an initial compensable rating for that 
issue, the matter has been recharacterized as set forth on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that higher evaluations are warranted 
for the components of the residuals of a gunshot wound of the 
left knee and thigh, currently assigned a 10 percent rating 
for the exit scar, a 10 percent rating for muscle impairment, 
and a 10 percent rating for the entrance scar, to include an 
initial compensable rating.  

In the September 2003 remand, the Board directed that the 
veteran be afforded a VA examination to determine the nature 
and severity of his service-connected residuals of a gunshot 
wound of the left knee and thigh, including an exit scar; 
muscle and nerve impairment, and an entrance scar.  In the 
September 2003 remand, the examiner was to determine the 
extent of any functional impairment due to weakened movement, 
excess fatigability, and incoordination attributable to the 
service-connected residuals of a gunshot wound of the left 
knee and thigh, and the extent of functional impairment 
during flare-ups and on repeated use.  Furthermore, the Board 
asked that the veteran be scheduled for a nerve conduction 
test to determine the extent of nerve injury and motor or 
sensory impairment.  In addition, the examiner was to provide 
an opinion on the impact of his gunshot wound residuals on 
the veteran's ability to work.  

Pursuant to the Board's remand, the veteran underwent VA 
examinations in November and December 2004; however, the 
examiners did not provide all of the required information.  
In particular, it is noted that neither examination report 
contains a discussion of the extent of any additional 
functional loss due to pain during flare-ups or after 
repeated use, and did not indicate whether any weakness, 
fatigability or incoordination was exhibited.  Moreover, 
nerve conduction studies were not performed.  Furthermore, 
neither examiner provided an opinion as to the impact of the 
gunshot wound on the veteran's ability to work as requested 
in the September 2003 Board remand.  

The Board also notes that in the December 2004 VA joints 
examination, the examiner indicated that the veteran did not 
sustain a gunshot wound to the left thigh.  It was reported 
that the veteran in fact, sustained a gunshot wound to the 
posterior aspect of the left knee.  In this regard, it is 
noted that private emergency room records written at the time 
of the veteran's initial injury clearly note a diagnosis of 
penetrating trauma injury, gunshot wound in the left thigh.  
Subsequent service medical records reflect that the entrance 
wound on the left leg was located at the posterior medial 
knee with the exit wound at the level of the joint line of 
the anterior, medial knee.  On service separation 
examination, it was noted that the veteran had scars on the 
left thigh and knee, secondary to the gunshot wound.  As a 
result of the examiner's conclusion that the veteran did not 
sustain a gunshot wound to the left thigh, there are no 
clinical findings contained in the examination report 
pertaining to the left thigh.  The examination report is 
essentially confined to a discussion of the left knee 
symptomatology.  A comprehensive examination report which 
fully discusses all manifestations of the veteran's residuals 
of a gunshot wound is necessary to properly evaluate his 
claims for increased evaluations.  Additionally, in order to 
avoid any additional confusion, examiners should specifically 
identify the muscle group or muscle groups involved.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directives in the September 2003 remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC, for the following actions:  

1.  The RO should schedule the veteran 
for a VA examination by a physician or 
physicians with appropriate expertise to 
determine the nature of all current 
residuals of the gunshot wound of the 
veteran's left thigh and knee, and the 
extent of impairment from those 
residuals.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
informed of the consequences of his 
failure to appear without good cause.  
The claims folder must be made available 
to and be reviewed by the examiner(s).  

All indicated studies and tests, to 
include nerve conduction studies, should 
be accomplished, and all clinical 
findings should be reported in detail.  
If there are indications that some 
testing should not or need not be 
performed, such reasoning should be set 
out in the record.

The examiner should determine if there is 
any nerve injury due to the gunshot wound 
and if so the extent of motor and sensory 
impairment resulting from such injury.  

The examiner should describe any 
functional impairment due to the gunshot 
wound scars, and identify any objective 
evidence of pain or tenderness of the 
scars.  The examiner should indicate 
whether the scars are unstable or subject 
to repeated ulceration, and whether the 
scars are superficial or associated with 
underlying soft tissue damage.  

The examiner should determine if there is 
any tendon or muscle damage due to the 
gunshot wound and identify any functional 
impairment due to such damage, to include 
any limitation of motion, pain, 
incoordination, weakness, and excess 
fatigability.  The examiner should also 
attempt to assess the extent of any 
increase in functional impairment on 
repeated use or during flare ups. The 
examiner should also provide an opinion 
concerning the impact of the gunshot 
wound residuals on the veteran's ability 
to work.  

Finally, the examiners should 
specifically identify for the record the 
muscle group or muscle groups involved in 
the missile injury.

The rationale for all opinions expressed 
should also be provided.  

2.  The RO should then review the claims 
file to ensure that all development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  The 
veteran and his representative should be 
given the appropriate period of time to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129,141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

